DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 03/08/2021.  Claims 1, 3, 9-10, and 14-15 have been amended.  Claims 1-15 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant/Arguments/Remarks, filed 03/08/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
However, upon further search and consideration in light of the amendment to the claims and Applicant’s Arguments/Remarks; the present application is now in condition for allowance, is considered novel and non-obvious over the prior art and therefore is allowed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. An angling system comprising a wearable band and at least two detectors selected from:
at least one fish bite detector, wherein each fish bite detector comprises a fish bite sensor connected to a transceiver, and wherein each fish bite detector is configured to transmit a signal upon the fish bite sensor detecting a fish bite; and
an anti-theft motion detector, wherein the anti-theft motion detector comprises a motion sensor connected to a transceiver, and wherein the anti-theft motion detector is configured to transmit a signal upon the motion sensor detecting motion, 
wherein the wearable band comprises: 
at least one strap; and
a wireless communication unit, wherein the wireless communication unit is attached or attachable to the at least one strap, wherein the wireless communication unit comprises a transceiver, at least one actuator, and at least one of a haptic actuator connected to the transceiver and an alarm connected to the transceiver,
and/or the alarm to sound.

14. A method of pairing a wireless communication unit with at least two detectors selected from a fish bite detector and an anti-theft motion detector of an angling system, wherein the wireless communication unit comprises at least one actuator and a RGB LED and wherein each detector also comprises at least one actuator, comprising:
a)    manipulating the at least one actuator of the wireless communication unit to enter a pairing mode of the wireless communication unit;
b)    further manipulating the at least one actuator of the wireless communication unit to illuminate the RGB LED;
c)    optionally, repeatedly manipulating the at least one actuator of the wireless communication unit to cycle through the colours of illumination of the RGB LED, wherein each manipulation of the at least one actuator of the wireless communication unit changes the colour of illumination of the RGB LED;
d)    selecting a colour of the RGB LED for the RGB LED to illuminate upon receipt of a signal from a first of the at least two detectors association with the detector, wherein the selecting comprises manipulation of the at least one actuator of the wireless communication unit; and
e)    manipulating the at least one actuator of the detector to complete pairing of the wireless communication unit with the first detector, wherein upon successful pairing the RGB LED illuminates, preferably wherein the RGB LED illuminates the selected colour; and
f) repeating steps a) to e) for each of the remaining at least two detectors.

Allowable Subject Matter
Claims 1-15 are allowed.

	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 03/08/2021 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/APRIL G GONZALES/Primary Examiner, Art Unit 2648